DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 and 8/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FORA COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would
be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as
a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term “means” or “step” or the generic placeholder is not modified by Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with
35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: acquiring unit, determining unit, performing unit, specifying unit, notifying unit, and extracting unit in claims 1, 3-7, and 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (U.S. Patent Application Publication No. 2008/0316968)

 	Referring to Claim 1, Sun et al. disclose a terminal apparatus that performs communication using a communication path that is set between the terminal apparatus and a core network via a base station apparatus that is connected to the core network or via the base station apparatus and a relay apparatus that relays communication with the base station apparatus (Fig. 1 and par 46, mobile station communicates with network via Anchor base station), the terminal apparatus comprising: an acquiring unit configured to acquire information regarding candidates of a communication path to which switching is to be performed from a first communication path that is being used, from the base station apparatus that functions as a serving base station in the first communication path (par 46, monitor base stations, Anchor); a determining unit configured to determine whether or not switching of the communication path from the first communication path is to be performed (pars 46 and 47, handover); and a performing unit configured to perform switching from the first communication path to a 
 	Referring to Claim 2 as applied to Claim 1 above, Sun et al. disclose the terminal apparatus, wherein the information regarding the candidates includes at least any of information indicating load states in the respective candidates, information regarding delays in the respective candidates, information regarding throughputs to be obtained in the respective candidates, and information regarding reliability in each of the candidates (pars 46 and 47, channel quality, etc.).  
 	Referring to Claim 3 as applied to Claim 1 above, Sun et al. disclose the terminal apparatus, further comprising a - 29 -P2018-0159US01/P219-0613WOUS specifying unit configured to specify a number of hops indicating a number of relays until the core network in a communication path of each of the candidates, from the information regarding the candidates (par 48, hop number).  
Referring to Claim 4 as applied to Claim 1 above, Sun et al. disclose the terminal apparatus, wherein the acquiring unit acquires the information regarding the candidates by a broadcast signal from the serving base station (par 47, broadcast).  
 	Referring to Claim 5 as applied to Claim 1 above, Sun et al. disclose the terminal apparatus, wherein the acquiring unit acquires the information regarding the candidates that has been extracted according to a service requested by the terminal apparatus, by individual signaling (pars 46 and 47, information to mobile station; e.g. via channel; then utilized).  
Claim 6 as applied to Claim 1 above, Sun et al. disclose the terminal apparatus, wherein the performing unit executes switching to the second communication path by establishing a wireless connection with an apparatus that is to be directly connected to the terminal apparatus in the second communication path, and by notifying the apparatus of information regarding the second communication path (pars 46 and 47, handover to another base station).  
 	Referring to Claim 7, Sun et al. disclose a base station apparatus that functions as a serving base station with respect to a terminal apparatus that performs communication using a communication path that is set between the terminal apparatus and a core network via the base station apparatus that is connected to the core network or via the base station apparatus and a relay apparatus that relays communication with the base station apparatus (Fig. 1 and par 46, mobile station communicates with network via Anchor base station), the base station apparatus comprising: a notifying unit configured to notify the terminal apparatus of information regarding candidates of a communication path that is a switching destination from a first communication path that is used by the terminal apparatus - 30 -P2018-0159US01/P219-0613WOUS and the first communication path (pars 46 and 47, base station information to mobile station), wherein the terminal apparatus, upon determining that switching of the communication path from the first communication path is to be performed after receiving the information regarding the candidates, executes switching from the first communication path to a second communication path included in the candidates without being instructed by the serving base station (par 46, handover initiated by mobile station).  
Claim 8 as applied to Claim 7 above, Sun et al. disclose the base station apparatus, wherein the information regarding the candidates includes at least any of information indicating load states in the respective candidates and information regarding delays in the respective candidates (pars 46 and 47, channel quality, etc.).  
 	Referring to Claim 9 as applied to Claim 7 above, Sun et al. disclose the base station apparatus, wherein the notifying unit notifies the terminal apparatus in a cell formed by the base station apparatus of the information regarding the candidates by transmitting a broadcast signal including the information regarding the candidates (par 47, broadcast).  
 	Referring to Claim 10 as applied to Claim 7 above, Sun et al. disclose the base station apparatus, further comprising: an extracting unit configured to extract the candidates according to a service requested by the terminal apparatus, wherein the notifying unit makes notification of information regarding the candidates extracted by the extracting unit.  
 	Referring to Claim 11 as applied to Claim 10 above, Sun et al. disclose the base station apparatus, wherein the notifying unit notifies the terminal apparatus of the information regarding the candidates by individual signaling (pars 46 and 47, information to mobile station; e.g. via channel; then utilized).  
 	Referring to Claim 12, Sun et al. disclose a control method of a terminal apparatus that performs communication using a communication path that is set between the terminal apparatus and a core network via a base station apparatus that is connected to the core network or via the base station apparatus and a relay apparatus that relays communication with the base station apparatus (Fig. 1 and par 46, mobile 
 	Referring to Claim 13, Sun et al. disclose a control method of a base station apparatus that functions as a serving base station with respect to a terminal apparatus that performs communication using a communication path that is set between the terminal apparatus and a core network via the base station apparatus that is connected to the core network or via the base station apparatus and a relay apparatus that relays communication with the base station apparatus (Fig. 1 and par 46, mobile station communicates with network via Anchor base station), the control method comprising: notifying the terminal apparatus of information regarding candidates of a communication path that is a switching destination from a first communication path that is used by the terminal apparatus and the first communication path  (pars 46 and 47, base station 
 	Referring to Claim 14, Sun et al. disclose a non-transitory computer-readable storage medium that stores a program for causing a computer included in a terminal apparatus that performs communication using a communication path that is set between the terminal apparatus and a core network via a base station apparatus that is connected to the core network or via the base station apparatus and a relay apparatus that relays communication with the base station apparatus (Fig. 1 and par 46, mobile station communicates with network via Anchor base station), to execute steps of: acquiring information regarding candidates of a communication path to which switching is to be performed from a first communication path that is being used, from the base station apparatus that functions as a serving base station in the first communication path (par 46, monitor base stations, Anchor); determining whether or not switching of the communication path from the first communication path is to be performed (pars 46 and 47, handover); and performing switching from the first communication path to a second communication path included in the candidates without being instructed by the serving base station, in response to the determination that switching of the communication path from the first communication path is to be performed after receiving the information regarding the candidates (par 46, handover initiated by mobile station).  
Claim 15, Sun et al. disclose a non-transitory computer-readable storage medium that stores a program for causing a computer included in a base station apparatus that functions as a serving base station with respect to a terminal apparatus that performs communication using a communication path that is set between the terminal - 33 -P2018-0159US01/P219-0613WOUS apparatus and a core network via the base station apparatus that is connected to the core network or via the base station apparatus and a relay apparatus that relays communication with the base station apparatus (Fig. 1 and par 46, mobile station communicates with network via Anchor base station), to execute steps of: notifying the terminal apparatus of information regarding candidates of a communication path that is a switching destination from a first communication path that is used by the terminal apparatus and the first communication path (pars 46 and 47, base station information to mobile station), wherein the terminal apparatus, upon determining that switching of the communication path from the first communication path is to be performed after receiving the information regarding the candidates, executes switching from the first communication path to a second communication path included in the candidates without being instructed by the serving base station (par 46, handover initiated by mobile station).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to path switching: 	U.S. Pat. Application Pub. No. 2018/0206140 to Panteleev et al.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642